DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 164-182 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amrhein et al.(USAN 20080213326; 9/4/08). Amrhein et al. teach an aqueous composition comprising polymer/active compound nanoparticle(para 14). Amrhein et al. teach that active can be numerous pesticides including insecticides such as bifenthrin and cyhalothrin which is a pyrethroid(paras 18-79). Amrhein et al. at paras 113, 124, 142 and 156 teach that the composition can comprise surfactants including alkylarylsulfonates(reads on instant sodium dodecylbenzene sulfonate), acrylate polymers(instant polyelectrolyte polymer) and alkali metal naphthalenesulfonic acid. Amrhein may arrives at same acrylate polymer described in the instant claims(see paragraph 113); therefore, Amrhein acrylate polymer would be soluble at pH 7. Amrhein et al. teach that the composition can also contain customary additives including thickeners, antifoam and antifreeze(paras 172-174. Amrhein et al. the addition of other actives, including fertilizers and fungicide to the composition in order to broaden the scope of the composition(paras 182,185). Amrhein et al. teach that preservatives can . 
Claims 164-180 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishi (USPN 6596292; 7/22/03). Nishi teaches a solid formulation to be diluted with water comprising a pesticidal active such as a pyrethroid(which encompasses the specific pyrethroid compounds recited in the instant claims since pyrethriods in general have the same mode of action), a dispersant comprising copolymers acrylic acid and styrene(column 5 lines 6-20), wetting agent including alkylnaphthalenesulfonic acid and salts thereof, e.g. sodium doceylbenzenesulfonate(column 5 line 66 - column 6 line 15, Example 1), smectite(clay), preservative(column 8 lines 40-44) and additives. Nishi teaches at . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 164-182 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9686979. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims make claim to an invention comprising a pyrethroid compound, a methacrylic and/or acrylic copolymer, an anticaking agent, antifoaming agent, and  a preservative. The instant claims and patented claims differ in scope. The independent patented claims recite the naphthalene sulfonate condensate as the dispersant and a wetting agent. In addition, the independent patented claims recite the copolymer being a combination of methacrylic acid and ethyl acrylate or styrene. The independent instant claims are broader in scope for corresponding components with respect to the amounts of  anticaking agent, antifoaming agent, and  a preservative, but the instant dependent claims recite what is found in the patented claims with respect to amounts of  anticaking agent, antifoaming agent, and  a preservative. The instant dependent claims in addition recite that the polyelectrolyte being methacrylic acid and ethyl acrylate or styrene. 
Claims 164-182 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10455830. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims make claim to an invention comprising a pyrethroid compound, a methacrylic and/or acrylic copolymer, an anticaking agent, antifoaming agent, and  a preservative. The instant claims and patented claims differ in scope. The independent patented claims recite the amounts of methacrylic and/or acrylic, anticaking agent, antifoaming agent and polymer plus pyrethroid. The independent instant claims are broader in scope for corresponding components, but the instant dependent claims recite what is found in the patented claims with respect to the amounts of methacrylic and/or acrylic, anticaking agent, antifoaming agent and polymer plus pyrethroid. Therefore, the patented claims, although narrower in scope, make obvious the instant claims. 
Claims 164-184 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10206391. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims make claim to an invention comprising a pyrethroid compound, a methacrylic and/or acrylic copolymer, an anticaking agent, antifoaming agent, and  a preservative. The instant claims and patented claims differ in scope. The independent patented claims recite the naphthalene sulfonate condensate as the dispersant and a wetting agent. In addition, the independent patented claims recite the copolymer being a combination of methacrylic acid and ethyl acrylate or styrene. The independent instant claims are broader in scope for corresponding components with respect to the amounts of  anticaking agent, antifoaming agent, and  a preservative, but the instant dependent claims recite what is found in the patented claims with respect to amounts of  anticaking agent, antifoaming agent, and  a preservative. The instant dependent claims in addition recite that the polyelectrolyte being methacrylic acid and ethyl acrylate or styrene. Therefore, the patented claims, although narrower in scope, make obvious the instant claims. 
Claims 164-182 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10966422. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims make claim to an invention comprising a pyrethroid compound, a methacrylic and/or acrylic copolymer, an anticaking agent, antifoaming agent, and  a preservative. The instant claims and patented claims differ in scope. The independent patented claims do not recite amounts of methacrylic and/or acrylic, anticaking agent, antifoaming agent and preservative plus pyrethroid. The independent instant claims are narrower in scope reciting amounts for corresponding components, but the patented dependent claims recite what is found in the instant claims with respect to the amounts of methacrylic and/or acrylic, anticaking agent, antifoaming agent and polymer plus pyrethroid. Therefore, the instant claims, although narrower in scope, make obvious the patented claims. 




Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616